Citation Nr: 0427856	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased improved death pension benefits 
based on unreimbursed medical expenses for purposes of 
accrued benefits.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1942 to August 1943.  
The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
claim for accrued benefits.


FINDINGS OF FACT

1.  The veteran died in August 1978; his surviving spouse was 
in receipt of improved death pension benefits at the time of 
her death on November [redacted], 2002.

2.  At the time of the surviving spouse's death a claim for 
increased pension based upon payment of unreimbursed medical 
expenses was not pending, and evidence in the file at the 
date of the surviving spouse's death did not permit 
prospective estimation of unreimbursed medical expenses.


CONCLUSION OF LAW

The criteria for entitlement to increased improved death 
pension benefits based on unreimbursed medical expenses for 
purposes of accrued benefits have not been met.  38 U.S.C.A. 
§§ 1541, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.23, 3.262, 3.271, 3.272 (2002); VAOPGCPREC 12-94 (May 2, 
1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini II v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, a 
substantially complete application was received in March 
2003.

A March 2003 RO decision denied the appellant's claim for 
accrued benefits.  Only after that decision was promulgated 
did the AOJ, in the statement of the case issued in July 2003 
and a letter in September 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by the VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notices has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
statement of the case advised the appellant of the law and 
regulations pertaining to her claim.  It also informed her of 
the evidence of record and explained the reasons and bases 
for denial of her claim.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the notice 
requirements of the VCAA have been fully satisfied, and, as 
discussed above, the timing of the notice has not been 
prejudicial error to the appellant in this case.  The 
appellant has submitted records relating to unreimbursed 
medical expenses and there is no indication that any further 
development or notification could be undertaken that has not 
already been accomplished.

Following the veteran's death in August 1978, the appellant 
was initially awarded VA death pension benefits, effective 
August 1, 1978.  Following her election, she was awarded VA 
improved death pension benefits effective February 21, 1980.

Governing regulations provide that payments of any kind from 
any source shall be counted as income for improved death 
pension in the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271.  
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12-month period to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(2).

Accrued pension benefits may be allowed under 38 U.S.C.A. 
§ 5121(a) on the basis that evidence in the file at the date 
of a veteran's death permitted prospective estimation of 
unreimbursed medical expenses, regardless of whether 
unreimbursed medical expenses were actually deducted 
prospectively from the veteran's income for purposes of 
determining pension entitlement prior to the veteran's death.  
VAOPGCPREC 12-94 (May 2, 1994).  Where a veteran had in the 
past supplied evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of the veteran's 
medical condition, could be expected to be incurred in like 
manner and succeeding years in amounts which, based on past 
experience, were capable of estimation with a reasonable 
degree of accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  There may be situations in which medical expenses 
may be predicted with a reasonable degree of accuracy from 
evidence in the file at the date of the veteran's death on a 
basis other than the recurring nature of the expenses.  Id.

Periodic monetary benefits, other than insurance and 
servicemen's indemnity, under laws administered by the VA, to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed 2 years, shall, upon the death of such individual be 
paid, inter alia, upon death of a surviving spouse to the 
children of the deceased veteran.  38 U.S.C.A. § 5121(a)(3).

The surviving spouse was in receipt of improved death pension 
benefits at the time of her death in November 2002.  However, 
her most recent submission of unreimbursed medical expenses 
had been in January 2001.  At that time she submitted 
unreimbursed medical expenses relating to 1998, 1999, and 
2000.  By official letter, dated in February 2001, the 
surviving spouse was advised that her medical expenses had 
been reviewed to see if her pension could be increased.  She 
was informed that medical expenses could only be counted over 
a $311 deductible.  Her medical expenses for the year 2000 
were $118.  Since her medical expenses were less than the 
deductible they could not be used to increase her pension.  
She was advised that medical expenses reported for 1998 and 
1999 were received too late to be considered.  They would 
have to be received by December 31 of the following year to 
be considered.  The surviving spouse was advised of her 
appellate rights.

No response was received to the February 2001 letter, and no 
further unreimbursed medical expenses were reported during 
the surviving spouse's life.

The medical expenses reported in January 2001 included 
medical supplies, drugs, a scooter, a battery, and a back 
brace.  None of the expenses appear to have been recurring in 
specific amounts year over year.  For example, a review of 
the 1998 expenses, when compared to the 1999 or 2000 
expenses, does not indicate that the expenses remained the 
same.  The same conclusion is reached when comparing the 1999 
expenses to the 2000 expenses.  The Board concludes that in 
light of the previous unreimbursed medical expenses reported 
it was impossible to prospectively estimate future medical 
expenses.  In this regard, the medical expenses reported are 
not static or ongoing in nature, but were variable, causing 
it to be impossible to estimate future costs.

On the basis of the above analysis a preponderance of the 
evidence is against a finding that there was a claim pending 
for increased improved death pension benefits based on 
unreimbursed medical expenses at the time of the surviving 
spouse's death in November 2002.  Further, a preponderance of 
the evidence is against a finding that there was evidence of 
record at the time of the November 2002 surviving spouse's 
death that would have permitted entitlement to an increase in 
improved death pension benefits based on unreimbursed medical 
expenses because it was impossible to prospectively estimate 
the surviving spouse's unreimbursed medical expenses.  
Accordingly, a preponderance of the evidence is against the 
claim for increased improved death pension benefits based on 
unreimbursed medical expenses for purposes of accrued 
benefits.


ORDER

Entitlement to increased improved death pension benefits 
based on unreimbursed medical expenses for purposes of 
accrued benefits is denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



